t c summary opinion united_states tax_court shereal wallace petitioner v commissioner of internal revenue respondent docket no 11411-10s filed date shereal wallace pro_se christina l lewerenz for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions by respondent the issues we must decide are whether petitioner is entitled to claim dependency_exemption deductions for daquetta davis ms davis and m d and whether petitioner is entitled to the child_tax_credit for m d background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time he filed his petition petitioner was a resident of missouri petitioner timely filed his tax_return for claiming dependency_exemption deductions for ms davis and m d and a child_tax_credit for m d ms davis is petitioner’s niece and m d is ms davis’ daughter at the close of ms davis wa sec_21 years old and m d wa sec_2 years old ms davis is not married and petitioner is not sure who is the father of m d petitioner took ms davis and m d into his home during date because they were homeless and they resided in a spare room in his home until date ms davis received her certificate of high school equivalence on date during the period when 2the court refers to minor children by their initials see rule a ms davis and m d resided with petitioner ms davis did not have a job and received no other income respondent issued a notice_of_deficiency to petitioner and petitioner timely filed his petition with this court discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 if the taxpayer satisfies certain substantiation and record keeping requirements the burden_of_proof regarding factual matters may shift to the commissioner see sec_7491 petitioner has not contended and we do not find that the burden_of_proof should shift to respondent see sec_7491 and b a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 to be a taxpayer’s qualifying_child an individual must a bear a qualifying relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements and d not have provided more than half of his or her own support for the year sec_152 additionally if two or more taxpayers may and do claim the same qualifying_child sec_152 provides that the child shall be treated as the qualifying_child of the parent however because ms davis did not claim m d as a qualifying_child sec_152 does not prevent petitioner from claiming m d as a qualifying_child an individual bears a qualifying relationship to the taxpayer if that individual is a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 as petitioner’s niece and grandniece ms davis and m d meet the relationship requirement ms davis and m d lived with petitioner in a room in his home from january through date more than half of the year to meet the age requirement an individual must be younger than or be a student younger than sec_152 for purposes of sec_152 student is defined as an individual who during each of months during the year is a full-time_student at an educational_institution that normally maintains a regular faculty curriculum and enrolled body of students in 3for tax years beginning after date the statute has been amended to provide that if an individual may be claimed as a qualifying_child by two or more taxpayers for a tax_year beginning during the same calendar_year such individual shall be treated as the qualifying_child of the taxpayer who is the parent of the individual the amendment removed the requirement that the child may be and is claimed by two or more taxpayers fostering connections to success and increasing adoptions act of publaw_110_351 122_stat_3980 attendance at the place where educational activities are conducted sec_152 sec_170 m d wa sec_2 at the end of the calendar_year and therefore meets the age requirement ms davis wa sec_21 at the end of the calendar_year although petitioner offered evidence that ms davis obtained her certificate of high school equivalency during date he did not offer any evidence that she was a full-time_student at a qualified educational_institution during at least months of the calendar_year accordingly petitioner failed to offer evidence that ms davis met the age requirement under sec_152 and he is therefore not entitled to claim ms davis as a qualifying_child ms davis earned no income during the approximately months she and m d lived with petitioner and petitioner provided for all of m d ’s needs during that period accordingly petitioner provided more than half of m d ’s support for the year consequently m d meets the statutory definition of qualifying_child and we therefore hold that petitioner was entitled to a dependency_exemption deduction for m d an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 pursuant to sec_152 the term qualifying_relative means an individual a who bears a qualifying relationship to the taxpayer b whose gross_income is less than the exemption_amount defined in sec_151 c for whom the taxpayer has provided more than one-half of the individual’s support and d who is not a qualifying_child of the taxpayer or any other taxpayer for the exemption_amount pursuant to sec_151 was dollar_figure revproc_2006_53 sec_3 2006_2_cb_996 petitioner offered no evidence regarding the amount of ms davis’ gross_income during the period when she was not living in his home because the burden_of_proof is on petitioner and he offered no evidence we conclude that he is not entitled to claim ms davis as a qualifying_relative under sec_152 sec_24 authorizes a tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 we have already held that m d is a qualifying_child and she was under the age of accordingly we hold that petitioner is entitled to the child_tax_credit for m d in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule
